   Case: 1:17-md-02804-DAP Doc #: 1846 Filed: 07/15/19 1 of 1. PageID #: 57489



                              UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


IN RE NATIONAL PRESCRIPTION                            MDL No. 2804
OPIATE LITIGATION
                                                       Case No. 17-md-2804
This document relates to:
                                                       Judge Dan Aaron Polster
County of Summit, et al. v. Purdue
Pharma L.P., et al; Case No. 1:18-op-45090
                                                          PLAINTIFFS’ MOTION FOR LEAVE
                                                          TO FILE PLAINTIFFS’ OPPOSITION
                                                          TO MALLINCKRODT PLC’S
                                                          MOTION TO DISMISS FOR LACK OF
                                                          PERSONAL JURISDICTION UNDER
                                                          SEAL




            Plaintiffs move for leave to file Plaintiffs’ Opposition to Mallinckrodt plc’s Motion to

Dismiss for Lack of Personal Jurisdiction under seal in the above-captioned case.

            For reasons appearing to the Court, Plaintiffs’ Motion for Leave to File Plaintiffs’

Opposition to Mallinckrodt plc’s Motion to Dismiss for Lack of Personal Jurisdiction Under Seal

is GRANTED.



            IT IS SO ORDERED.



DATED: July 15, 2019                                    /s/Dan Aaron Polster
                                                       HON. DAN AARON POLSTER
                                                       UNITED STATES DISTRICT JUDGE




                                                    -1-
1739705.1
